Case 19-14197 DOC 1 Filed 03/29/19 Page 1 Of 58

Fiii in this information to identify your case:

United States Bankruptcy Couit for the:

D'$TB,',QT ,QEMARY,L£\"Q ,,

 

Case number (irknown)

Chapter you are Hling under:

 

- Chapter 7

Ei Chapter 11
i'_'i chapter 12
Ei chapter 13

¢.

" )L;.
wit

Z§i?i‘-“?s:‘§i"??§i i’§:'"ii$’ 18

. xi
`; ~ C.'~~.
,»,i..‘ 1,, t .f.‘ Li-\,',L;

k h Mr'ii f,

il

i:l Check if this an

 

Of'ficiai Form 101

all of the forms.

% lq'i‘:ll‘i’?

amended filing

 

qJ/_,/ t S:s»'”" :,qet,@iz@éw&

Voiuntary Petition for individuals Filing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a joint
case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and Debtor 2 to distinguish
between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information. if
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer

every question.

identify Yourself

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Onty in a Joint Case):

1. Your full name

Write the name that is on EBONY

your government-issued First name First name

picture identification (for

example, your driver's SHAWN|TA

|'°ense °r passp°n)' Middie name Midd|'e name

Bring your picture

identification to your PARR|S

meeting With the trustee Last name and Suffix (Sr., Jr., ii, iii) Last name and Suffix (Sr., Jr., ii, iii)
2. A|i other names you have

used in the last 8 years

include your married or

maiden names_
3. On|y the last 4 digits of

your Sociai Security

number or federal xxx_xx_8836

individual Taxpayer
identification number
(iTiN)

 

Ochiai Form 101 Voiuntary Petition for individuals Filing for Bankruptcy page 1

 

 

 

Debtor 1

4. Any business names and
Emp|oyer identification
Numbers (EiN) you have
used in the last 8 years

include trade names and
doing business as names

Case 19-14197

EBONY SHAWN|TA PARR|S

About Debfor 1:

l i have not used any business name or EiNs.

DOC 1 Filed 03/29/19 Page 2 Of 58

Case number (ifknown)

About Debtor 2 (Spouse Oniy in a Joint Case):

|:i i have not used any business name or EiNs.

 

Business name(s)

 

Business name(s)

 

E|N$

 

Ele

 

5. Where you live

4006 KATHLAND AVENUE
Gwynn Oak, MD 21207

|f Debtor 2 lives at a different address:

 

Number, Street, City, State & ZiP Code

Baitimore City
County

if your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

Number, Street, City, State & ZiP Code

 

County

if Debtor 2's mailing address is different from yours, fill it
in here. Note that the court will send any notices to this
mailing address.

 

Number, P.O. Box, Street, Cityl State & ZiP Code

 

Number, P.O. Box, Street, City, State & ZiP Code

 

6. Why you are choosing
this district to file for
bankruptcy

Check one.'

- Over the last 180 days before filing this petition,
i have lived in this district longer than in any
other district

l:l i have another reason.
Expiain. (see 28 u.s.c. § 1408.)

Check one.'

i:l Over the last 180 days before filing this petition, i
have lived in this district longer than in any other
district

l:i i have another reason.
Expiain. (See 28 U.S.C. § 1408.)

 

 

 

Officia| Form 101

Voiuntary Petition for individuals Filing for Bankruptcy

page 2

 

 

 

Case 19-14197 DOC 1 Fi|eCl 03/29/19 Page 3 Of 58

Debtor 1 EBONY SHAWN|TA PARR|S Case number (ifknown)

 

 

Tei| the Court About Your Bankruptcy Case

 

7. The chapter of the
Bankruptcy Code you are
choosing to file under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy
(Form 2010)). Also, go to the top of page 1 and check the appropriate box.

l chapterr
l:l Chapter11
ij chapteriz
E] chapter13

 

8. How you will pay the fee

l:l i will pay the entire fee when l file my petition. Piease check with the clerk’s office in your local court for more details
about how you may pay. Typicaily, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
order. if your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

- | need to pay the fee in installments. if you choose this option, sign and attach the Appiication for individuals to Pay
The Filing Fee in installments (Officiai Form 103A).

|:| i request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). if you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Ofticiai Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

9. Have you filed for - No
bankruptcy within the '
last 8 years? |:] Yes.
District When Case number viz j j
District When Case number 4 j k j j
District When Case number j j
10. Are any bankruptcy - No
cases pending or being
filed by a spouse who is l:l Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Relationship to you 4 _ n ii
District When Case number, if known o
Debtor Relationship to you n vii
District When Case number, if known

 

 

11. Do you rent your
residence?

l No_ Go to line 12.

|:| Yes_ Has your landlord obtained an eviction judgment against you?
|:| No. Go to line 12.

|'_'| Yes. Fiii out initial Statement About an Eviction Judgment Against You (Form 101A) and tile it as part of
this bankruptcy petition.

 

thciai Form 101

Voiuntary Petition for individuals Filing for Bankruptcy page 3

 

Case 19-14197 Doc 1 Filed 03/29/19 Page 4 of 58
Debtor 1 EBQNY SHAWN|TA PARR|S Case number (ifknown)

 

Report About Any Businesses You Own as a Soie Proprietor

 

12. Are you a sole proprietor
of any fuli- or part-time l No_ Go to Pait 4.
business?

|:| Yes_ Name and location of business

A sole proprietorship is a

business you operate as Name of business, if any
an individuai, and is not a

separate legal entity such

as a corporation,

partnership, or LLC.

if you have more than one
sole proprietorship, use a
separate sheet and attach
it to this petition. Check the appropriate box to describe your business.'

 

 

Number, Street, City, State & ZiP Code

 

|:\ Health Care Business (as defined in 11 U.S.C. § 101(27A))
|:| Singie Asset Reai Estate (as defined in 11 U.S.C. § 101 (51 B))
|:| Stockbroker (as denned in 11 U.S.C. § 101(53A))
|:| Commodity Broker (as defined in 11 U.S.C. § 101 (6))
|:| None of the above
13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
Chapter 11 of the deadlines if you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
you a small business in 11 U.S.C. 1116(1)(B).
debtor?
No i am not filing under Chapter 11.
For a deinition of small `
business debtor’ See 11 |:j N°_ l am filing under Chapter 11, but i am NOT a small business debtor according to the definition in the Bankruptcy
U.S.C. § 101(51D). Code
jj Yes_ | am filing under Chapter 11 and i am a small business debtor according to the definition in the Bankruptcy Code.

 

Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

 

14. Do you own or have any l No_
property that poses or is
alleged to pose a threat l:l Yes.
of imminent and What is the hazard?

 

identifiable hazard to

public health or safety?

0r do you own any _ _ _ 4
property that needs if immediate attention is
immediate attention? needed, why is it needed?

 

For example, do you own

perishable goods, or

livestock that must be fed, Where is the property?
or a building that needs

urgent repairs?

 

Number, Street, City, State & Zip Code

 

Official Form 101 Voiuntary Petition for individuals Filing for Bankruptcy page 4

 

 

 

Debtor 1

Case 19-14197 DOC1 Fi|eCl 03/29/19

EBONY SHAWN|TA PARR|S

mExp|ain Your Efforts to Receive a Briefing About Credit Counse|ing

Page 5 of 58

Case number (ifknown)

 

About Debtor 1:

Y must check one.'
l received a briefing from an approved credit

15. Teii the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy,
You must truthfully check
one of the following
choices. if you cannot do
so, you are not eligible to
fiie.

l:l

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

i:l
counseling agency within the 180 days before l

filed this bankruptcy petition, and l received a

certificate of compietion.

Attach a copy of the certificate and the payment
pian, if any, that you developed with the agency.

i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but i do not have
a certificate of compietion.

V\hthin 14 days after you file this bankruptcy
petition, you MUST iie a copy of the certificate and
payment pian, if any.

l certify that i asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days afterl made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you Hied for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you fiie.
You must me a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted

only for cause and is limited to a maximum of 15

days.

| am not required to receive a briefing about E
credit counseling because of:

\:I lncapacity.
i have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

l:] Disability.
My physical disability causes me to be
unable to participate in a briehng in person,
by phone, or through the internet, even after l
reasonably tried to do so.

|:| Active duty.
i am currently on active military duty in a
military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

About Debtor 2 (Spouse Oniy in a Joint Case):
You must check one.'

l received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, and i received a certificate of
compietion.

Attach a copy of the certificate and the payment pian, if
any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but l do not have a certificate
of completion.

V\hthin 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment pian, if
any,

l certify that i asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after i made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briehng before you
fled for bankruptcy,

if the court is satisfied with your reasonsl you must still
receive a briefing within 30 days after you fiie. You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. if you do
not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

l am not required to receive a briefing about credit
counseling because of:

l'_'] |ncapacity.
i have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

|:| Disability.
My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after i reasonably tried to
do so.

El Active duty.
l am currently on active military duty in a military
combat zone.

if you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

 

Official Form 101

Voiuntary Petition for individuals Filing for Bankruptcy

page 5

 

Debtor 1

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that
after any exempt
property is excluded and

EBONY SHAWN|TA PARR|S

Case 19-14197 DOC 1 Fi|eCl 03/29/19 Page 6 Of 58

Case number (ifknown)

Answer These Questions for Reporting Purposes

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personai, famiiy, or household purpose.”

|:l No. Go to line 16b.

- Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

l:l No. Go to line 16c.

El Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts

 

|:| No_ l am not filing under Chapter 7. Go to line 18.

- Yes l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
' are paid that funds will be available to distribute to unsecured creditors?

 

 

estimate your assets to
be worth?

m $50,001 - $100,000
m $100,001 - $500,000
|:l $500,001 - $1 million

Cl $10,000,001 - $50 million
El $50,000,001 - 3100 million
ij $100,000,001 - $500 million

administrative expenses - N°
are paid that funds will
be available for |:l Yes
distribution to unsecured
creditors?
18- H<>w many Credifors do l 1_49 Ei 1,000-5,000 L'.i 25,001-50,000
§ev‘;gst‘ma*e that V°" g 50_99 Ei 5001-10,000 iIi 50,001-100,000
g 100_199 lIl 10,001-25,000 |Il iviore than1oo,0oo
|Ii 200-999
19- H<>w much d<> you l 30 - $50,000 EJ $1,000,001 - sic million E] $500,000,001 - $1 billion

lIi $1,000,000,001 - $10 billion
Ei sio,ooo,ooo,ooi - $50 billion
Ei iviore than $50 billion

 

20. How much do you
estimate your liabilities
to be?

Ei $0 - $50,000

l $50,001 - $100,000
|Il $100,001 - $500,000
l:l $500,001 - $1 million

ill $1,000,001 - s10 million

iii $10,000,001 - $50 million
Ei $50,000,001 - $100 million
El $100,000,001 - $500 million

El $500,000,001 - $1 billion

lIi $1,000,000,001 - $10 billion
Ei $10,000,000,001 - $50 billion
i'_`i ivlore than $50 billion

 

Part 7: Sign Below

 

 

For you

 

Official Form 101

i have examined this petition, and i declare under penalty of perjury that the information provided is true and correct.

ifi have chosen to file under Chapter 7, i am aware that l may proceed, if eligib|e, under Chapter 7, 11,12, or 13 of title 11,
United States Code. i understand the relief available under each chapter, and i choose to proceed under Chapter 7.

if no attorney represents me and i did not pay or agree to pay someone who is not an attorney to help me fill out this
document i have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can resu|t,i fines up to $250 ,or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,

d3571." , ~ ' ii
a" di iii/ii iiiliiiiiro lung
EBONY SHAWN|U PARR|S
Signature of Debtor 1

Signature of Debtor 2

Executed on March 26l 2019 Executed on

N|M/DD/YYYY

 

 

MM/DD/YYYY

Voiuntary Petition for individuals Filing for Bankruptcy page 6

 

 

Case 19-14197 DOC 1 Fi|eCl 03/29/19 Page 7 Of 58

Debtor 1 EBONY SHAWN|TA PARR|S Case number (irknown)

 

 

For you if you are filing this
bankruptcy without an
attorney

if you are represented by an
attorney, you do not need to
file this page.

The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
people find it extremely difficult to represent themselves successfu|iy. Because bankruptcy has long-term
financial and legal consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or
inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,
pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
administrator, or audit firm if your case is selected for audit. if that happens, you could lose your right to file another case,
or you may lose protections, including the benefit of the automatic stay.

You must list ali your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
a particular debt outside of your bankruptcy, you must list that debt in your schedules if you do not list a debt, the debt may
not be discharged if you do not list property or properly claim it as exempt, you may not be able to keep the property. The
judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as
destroying or hiding property, falsifying records, or lying. individual bankruptcy cases are randomly audited to determine if
debtors have been accurate, truthfui, and complete. Bankruptcy fraud is a serious crime; you could be fined and
imprisoned.

if you decide to tile without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
will not treat you differently because you are filing for yourself To be successful, you must be familiar with the United
States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
filed. You must also be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
l:l No

- Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
could be fined or imprisoned?

l:l No
l Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
l:l No
l Yes Name of Person Andrea Scott
Attach Bankruptcy Petition Preparefs Notice, Declaration, and Signature (Officiai Form 119).

 

By signing here, l acknowledge that i understand the risks involved in filing without an attorney. i have read and understood
this notice, and l am aware that filing a bankru tcy case without an attorney may cause me to lose my rights or property if i do
not pro ly handle the 1se |, 1 35 i » .'(

‘Fl/riiii ii iiilii tab omits
EBONY SHAVl@llTA PARR|S Signature Of Debt°\' 2
Signature of Debtor 1

 

 

 

 

Dafe March 26, 2019 Daf€

MM/DD/YYYY Ml\il/DD/YYYY
Contact phone 443-370_2081 Contact phone
Ceii phone Ceii phone

 

 

Emaii address EBONYPARR|S@HOTMA|L,COM Emaii address

 

 

 

Official Form 101

Voiuntary Petition for individuals Filing for Bankruptcy page 8

 

 

 

Case 19-14197 DOC 1 Fi|eCl 03/29/19 Page 8 Of 58

Fiii in this information to identify your case:

Debtor 1 EBONY SHAWN|TA PARR|S

First Name Midd|e Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Midd|e Name Last Name ‘

 

 

 

 

 

United States Bankruptcy Court for the: DiSTRiCT OF MARYLAND Z€;; g 175 n
‘Jf'ii~;i‘i 253 fill jfl~ z
Case number "" ‘ 8
(ifi<nown) |:] Check ifthis isan 7 k
» amended 'fiiing\ v r’i
5¥' ,..‘\-f…\lru'§
.~_.i wmle

Official Form 1068um

Summary of Your Assets and Liabi|ities and Certain Statisticai information 12/15

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct
information. Fi|l out ali of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

msummarize Your Assets

 

Your assets
Value of what you own

1. Scheduie AlB: Property (Officiai Form 106AiB)

1a. Copy line 55, Totai real estate, from Scheduie A/B ................................................................................................ $ 0'°°
1b. Copy line 62, Totai personal property, from Scheduie A/B ..................................................................................... $ 250,00
1c. Copy line 63, Totai of all property on Scheduie A/B ............................................................................................... $ 250.00

_Summarize Your Liabi|ities

Your liabilities
Amount you owe

2. Scheduie D.' Creditors Who Have Ciaims Secured by Property (Officiai Form 106D)

 

2a copy the total you listed in column A, Amounr ofciaim, at the bottom ortho last page of Part 1 or schedule D... $ °-°°
3. Scheduie E/F.' Creditors Who Have Unsecured Claims (Officiai Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Scheduie E/F ................................. $ 0'00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Scheduie E/F ............................ $ 72,912_25
Your total liabilities $ 72,912.25

 

 

 

Summarize Your income and Expenses

4. Scheduie i.' Your income (Ochiai Form 106|)
Copy your combined monthly income from line 12 of Scheduie l ................................................................................ $ 2’586~48

5. Scheduie J.' Your Expenses (Officiai Form 106J)
Copy your monthly expenses from line 220 of Scheduie J .......................................................................... $ 3’900'°0

-Answer These Questions for Administrative and Statisticai Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
\:| No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

l Yes
7. What kind of debt do you have?

- Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personai, famiiy, or
household purpose.” 11 U.S.C. § 101(8). Fiil out lines 8-99 for statistical purposes 28 U.S.C. § 159.

I:| Your debts are not primarily consumer debts You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules
Official Form 1068um Summary of Your Assets and Liabi|ities and Certain Statisticai information page 1 of 2

Scftware Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 

 

 

 

 

 

 

 

Case 19-14197 DOC1 Filed 03/29/19 Page 9 of 58
Debtor 1 EBONY SHAWN|TA PARR|S Case number (ifknown)
8. From the Statement of Your Current Monthiy income: Copy your total current monthly income from Official Form 1 57
122A-1 Lino 11; oR, Form 1223 Line 11; oR, Form 1220-1 l_ine 14. $ _____,_5_;61
9. Copy the following special categories of claims from Part 4, line 6 of Scheduie E/F:
Totai claim
F rom Part 4 on Scheduie E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6h.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans (Copy line 6f.) $ 0.00
9e. Obiigations arising out of a separation agreement or divorce that you did not report as
priority claims (Copy line 69,) ____A
9f. Debts to pension or profit-sharing pians, and other similar debts (Copy line 6h.) +$ 0_00
99. Totai. Add lines 9a through 9f. $ 0.00
Official Form 106Sum Summary of Your Assets and Liabi|ities and Certain Statisticai information page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

Case 19-14197 DOC 1 Filed 03/29/19 Page 10 Of 58

Fill in this information to identify your case and this filing:

Debtor 1 EBONY SHAWN|TA PARR|S

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: D|STRiCT OF MARYLAND

 

Case number l.'] Check if this is an
amended filing

 

 

Official Form 106A/B
Scheduie AlB: Property 12/15

 

 

 

 

in each category, separately list and describe items List an asset only once. if an asset fits in more than one category, list the asset in the category where you
think it fits best Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct
information, if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

Describe Each Residence, Buiiding, Land, or Other Reai Estate You Own or Have an interest in

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

- No. Go to Part2.
m Yes. Where is the property?

Describe Your Vehicles

Do you own, |ease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles you own that
someone else drives if you lease a vehicle, also report it on Scheduie G: Execufory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors sport utility vehicles, motorcycles

- No
l:l Yes

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Exampies: Boats, trailers motors personal watercraft, fishing vessels snowmobiies, motorcycle accessories

- No
l:l Yes

 

5 Add the dollar value of the portion you own for ali of your entries from Part 2, including any entries for
.pages you have attached for Part 2. Write that number here ...... => $0'00

 

 

 

Describe Your Personal and Household items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

 

6. Household goods and furnishings
Exampies: Major appliances furniture, linens china, kitchenware

ij No
- Yes. Describe .....

 

l FU RNITURE $100.00

 

 

7. E|ectronics
Exampies: Televisions and radios; audio, video, stereo, and digital equipment; computers printers scanners; music collections; electronic devices
including cell phones, cameras media players games
l:l No

l Yes. Describe .....
thcial Form 106A/B Scheduie A/B: Property page 1
Soffware Copyright (c) 1996-2019 Best Case, LLC ~ www.bestcase.com Best Case Bankruptcy

 

Case19-14197 Doc1 Filed 03/29/19 Page110158
Debtori EBONY si-iAleTA PARRis case number minority

 

 

| ELEcTRoNics | $100.00

 

 

8. Co|lectibles of value _ _ _
Exampies: Antiques and figurines; paintings prints or other artwork; books pictures or other art objects; stamp, coin, or baseball card collections
other collections memorabiiia, collectibies

l No
|] Yes. Describe .....

9. Equipment for sports and hobbies
Exampies: Sports photographic, exercise, and other hobby equipment bicycles pool tables golf clubs skis; canoes and kayaks; carpentry tools;
musical instruments

l No
|:l Yes. Describe .....

10. Firearms
Exampies: Pistois, rifles shotguns ammunition, and related equipment

l No
l:l Yes. Describe .....

11. Clothes
Exampies: Everyday clothes furs, leather coats designer wear, shoes accessories

El No
- Yes. Describe .....

 

l cLoTHiNc . | $50.00

 

12. Jewelry
Exampies: Everydayjewelry, costume jewelry, engagement rings wedding rings heirloom jewelry, watches gems gold, silver

- No
l:l Yes. Describe .....

13. Non-farm animals
Exampies: Dogs, cats, birds horses

- No
l'_'l Yes. Describe .....

14. Any other personal and household items you did not already list, including any health aids you did not list
- No

l:l Yes. Give specific information .....

 

15. Add the dollar value of ali of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here ................. $250.00

 

 

 

Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

 

16. Cash
Exampies: Money you have iri your wallet, in your home, in a safe deposit box, and on hand when you file your petition
- No

l:l Yes ................................................................................................................

17. Deposits of money

Exampies: Checking, savings or other financial accounts certificates of deposit; shares in credit unions brokerage houses and other similar
institutions if you have multiple accounts with the same institution, list each.

l No

iii Yes ........................ institution namel
Official Form 106A/B Scheduie A/B: Property page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 

Case19-14197 Doc1 Filed 03/29/19 Page120158
Debtor1 EBONY sHAwNiTA PARRis case number rifknown)

18. Bonds, mutual funds or publicly traded stocks
Exampies: Bond funds investment accounts with brokerage firms money market accounts

- No
l:l Yes __________________ institution or issuer name:

19. Non-public|y traded stock and interests in incorporated and unincorporated businesses including an interest in an LLC, partnership, and
joint venture

.No

l:l Yes. Give specific information about them ...................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiabie instruments include personal checks cashiers’ checks promissory notes and money orders
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

-No

l:l Yes. Give specific information about them
issuer name:

21. Retirement or pension accounts
Exampies: interests in lRA, ER|SA, Keogh, 401(k), 403(b), thrift savings accounts or other pension or profit-sharing plans

-No

El Yes. List each account separately.
Type of account institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Exampies: Agreements with landlords prepaid rent, public utilities (eiectric, gas water), telecommunications companies or others

- No
l:l Yes. _____________________ institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
- No
['_`| Yes _____________ issuer name and description.

24. interests iri an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

- No
[j Yes _____________ institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
l No
L_.l Yes. Give specific information about them...

26. Patents, copyrights trademarks trade secrets and other intellectual property
Exampies: lnternet domain names websites proceeds from royalties and licensing agreements

l No
l:l Yes. Give specific information about them...

27. Licenses, franchises and other general intangibles
Exampies: Buiiding permits exclusive licenses cooperative association holdings liquor licenses professional licenses

- No
El Yes. Give specihc information about them...
Money or property owed to you? Current value of the
portion you own?

Do not deduct secured
claims or exemptions

28. Tax refunds owed to you
l No
|:l Yes. Give specific information about them, including whether you already filed the returns and the tax years .......

Official Form 106A/B Scheduie A/B: Property page 3
Software Copyrlght (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 

 

 

Case 19-14197 DOC 1 Filed 03/29/19 Page 13 Of 58
Debtor1 EBoNY sHAwNiTA PARRrs case number nfinewn)

29. Fami|y support
Exampies: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settiement, property settlement

- No
i:l Yes. Give specific information ......

30. Other amounts someone owes you
Exampies: Unpaid wages disability insurance payments disability beneits, sick pay, vacation pay, workers’ compensation, Social Security
benehts; unpaid loans you made to someone else

l No
C| Yes. Give specific information..

31. interests in insurance policies
Exampies: Health, disability, or life insurance; health savings account (HSA); credit,‘homeowner‘s or renter’s insurance

-No

m Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
lf you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

- No
l'_'l Yes. Give specific information..

33. C|aims against third parties whether or not you have filed a lawsuit or made a demand for payment
Exampies: Accidents employment disputes insurance claims or rights to sue

l No
ij Yes. Describe each claim .........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
- No
l:l Yes. Describe each claim .........

35. Any financial assets you did not already list
l No
l:l Yes. Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here $0-00

 

 

 

mbescribe Any Business-Related Property You Own or Have an interest in. List any real estate in Part1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
- No. Go to Part 6.

i:l Yes. co to line 38.

Part 6. Describe Any Fann- and Commercia| Fishing-Related Property You Own or Have an interest in.
if you own or have an interest in farmlandl list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
- No. Go to Part 7.

m Yes. Go to line 47.

Describe Air Property You own or Have an lnterest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Exampies: Season tickets country club membership

- No
[] Yes. Give specific information .........

Official Form 106A/B Scheduie AlB: Property page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www,bestcase.com Best Case Bankruptcy

 

 

 

 

Case 19-14197 DOC ’l Filed 03/29/19 Page 14 Of 58

 

 

 

 

 

 

 

 

 

 

 

Debei’i EBONY SHAWN|TA PARR|S Case number (/'fknown)

54. Add the dollar value of all of your entries from Part 7. Write that number here .................................... $0.00
-ist the Tocars of Each Pan or this Form

55. Part1: Totai real estate, line 2 $0.00

56. Part 2: Totai vehicles line 5 $0.00

57. Part 3: Totai personal and household items line 15 $250.00

58. Part 4: Totai financial assets line 36 $0.00

59. Part 5: Totai business-related property, line 45 $0.00

60. Part 6: Totai farm- and fishing-related property, line 52 $0,00

61. Part 7: Totai other property not |isted, line 54 + $0.00

62. Totai personal property. Add lines 56 through 61... $250.00 Copy personal property total $250.00

63. Totai of all property on Scheduie AlB. Add line 55 + line 62 $250_00

l

thcial Form 106A/B Scheduie A/B: Property page 5 l

r
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase,com Best Case Bankruptcy l

 

 

Case 19-14197 DOC 1 Filed 03/29/19 Page 15 Of 58

Fill in this information to identify your case:

 

 

 

Debtor 1 EBONY SHAWN|TA PARR|S

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DlSTR|CT OF MARYLAND

 

Case number
(rrknown) ij Check if this is an

amended filing

 

 

Official Form 1060
Scheduie C: The Property You Claim as Exempt 4116

 

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Scheduie A/B: Property (Officiai Form 106A/B) as your source, list the property that you claim as exempt. if more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternative|y, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions-such as those for health aids rights to receive certain benefits and tax-exempt retirement
funds-may be unlimited in dollar amount, However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

ldentify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
- You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
l:l You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Scheduie A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption

Scheduie A/B
FURN|TURE $100_00 . $100_00 Md. Code Al’\i'l., Ct.S. & Jud.
Line from Schedu/e A/B: 6.1 -_-__~ _-~_--_- Proc. § 11 -504(b)(4)

m 100% of fair market value, up to
any applicable statutory limit

 

ELEcTRoNrcs Md. code Ann. cce. & Jud.
. 100.00 »
Line nom senedu/e A/B: 7.1 _-_lw l _____$~__ Proc. § 11-504(b)(4)

E| 100% offarr market value, up to
any applicable statutory limit

 

CLOTH|NG Md. Code Ann. Cts. & Jud.
50.00 50.00 »
Line from Scheduie A/B: 11.1 -__$__ - _~_-_-§_ Proc. § 11-504(b)(4)
m 100% of fair market value, up to
any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed orr or after the date of adjustment.)

l No
l:l Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
l:l No
l:| Yes
Official Form 1060 Scheduie C: The Property You Claim as Exempt page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 

Case 19-14197 Doc 1 Filed 03/29/19 Page 16 of 58
Fill in this information to identify your case:

Debtor 1 EBONY SHAWN|TA PARR|S

First Name Middle Name Last Name

Debtor 2

(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DlSTR|CT OF MARYLAND

 

Case number

(iri<nown) l:| Check if this is an
amended filing

 

 

 

Official Form 106D
Scheduie D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information. if more space
is needed, copy the Additional Page, fill it out, number the entries and attach it to this form. On the top of any additional pages, write your name and case
number (if known).

1. Do any creditors have claims secured by your property?

- No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
l:l Yes. Fill in all ofthe information below.

Official Form 106D Scheduie D: Creditors Who Have Claims Secured by Property page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

 

Case 19-14197 DOC 1 Filed 03/29/19 Page 17 Of 58

Fill in this information to identify your case:

Debtor 1 EBONY SHAWN|TA PARR|S

First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DlSTR|CT OF MARYLAND

 

Case number
(ifknown) |:| Check if this is an

amended filing

 

 

 

Official Form 106E/F
Scheduie ElF: Creditors Who Have Unsecured Claims 12l15

Be as complete and accurate as possible. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPRiOR|TY claims. List the other party to
any executory contracts or unexpired leases that could result in a ciaim. Also list executory contracts on Scheduie AlB: Property (Officiai Form 106AIB) and on
Scheduie G: Executory Contracts and Unexpired Leases (Officiai Form 1066). Do not include any creditors with partially secured claims that are listed in
Scheduie D: Creditors Who Have Claims Secured by Property. if more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
ieft. Attach the Continuation Page to this page. if you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

List All of Your PRloRlTY unsecured claims
1. Do any creditors have priority unsecured claims against you?

 

- No. Go to Part 2.

i:l Yes.
List All of Your NoNPRloRlTY unsecured claims

3. Do any creditors have nonpriority unsecured claims against you?

l:l No. You have nothing to report in this part Submit this form to the court with your other schedules
- Yes.

4. List ali of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. if more
than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured claims fill out the Continuation Page of

 

 

 

 

 

Part 2.
Totai claim
Afni Last 4 digits of account number $61_00
Nonpriority Creditor's Name
404 Br°ck Drive When was the debt incurred?
Bloomington, lL 61702
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debt0r1 only I:] Contingent
El Debcorz only El unliquidated
m Debtor 1 and Debtor 2 only m Disputed
l:] At least one of the debtors and another Type °f NoNPR'oR|TY unsecured claim
m Check if this claim is for a community m Student |°ans
debt n Obiigations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- NO i:l Debts to pension or profit-sharing plans, and other similar debts
El Yes l owen Specrry coLLEchoN AccouNT
Official Form 106 E/F Scheduie ElF: Creditors Who Have Unsecured Claims Page 1 of 17

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com 52599 Best Case Bankruptcy

 

 

Case 19-14197 DOC1

Debef 1 EBONY SHAWN|TA PARR|S

 

 

 

American Medica| Co|lection

 

 

 

 

_+l

Filed 03/29/19 Page 18 Of 58

Case number (irl<nown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2 Agency Last 4 digits of account number $78~25
Nonpriority Creditor's Name
4 Westchester P|aza, B|dg 4 When was the debt incurred?
Elmsford, NY 10523
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only g Contingent
n Debtor 2 only m Uniiquidated
L'_'l Debtor1 and oeotor 2 only E| Disputed
m At least one of the debtors and another Type °f NONPR'°R'TY unsecured claim
l:i Check if this claim is for a community m Student loans
debt m Obiigations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
. No |:l Debts to pension or proht-sharing plans and other similar debts
Brian A_ B|itz Last 4 digits or account number $3,910.00
Nonpriority Creditor's Name
8726 Town And County B|vd When was the debt incurred?
E||icott City, MD 21043
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only l:i Contingent
El oeoror 2 only El unliquidated
m Debtor1 and Debtor 2 only E\ Disputed
n At least one of the debtors and another Type °f NONPR|OR'TY unsecured claim
IJ check if this claim is for a community m Siude"* '°a"$
debt n Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No n Debts to pension or profit-sharing plans and other similar debts
13 Yes l other specify
CAP|TAL ONE Last 4 digits of account number $271_00
Nonpriority Creditor*s Name
15000 CAP|TAL ONE DR|VE When was the debt incurred?
Henrico, VA 23238
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
m Debtor 2 only |:l Uniiquidated
n Debtor 1 and Debtor 2 only l:l Disputed
[:i At least one of the debtors and another Type °f NONPR'oR|TY unsecured claim
l:i Check if this claim is for a community |:| Stuuent loans
debt |:i Obiigations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- No l:l Debts to pension or profit-sharing plans and other similar debts
m Yes - Other. Specify '
Official Form 106 E/F Scheduie ElF: Creditors Who Have Unsecured Claims Page 2 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 

Case 19-14197 DOC1

Debel' 1 EBONY SHAWN|TA PARR|S

Capita| One Auto
Nonpriority Creditor's Name

P O Box 259407

Plano, TX 75025
Number Street City State Zip Code

Who incurred the debt? Check one.

- Debtor 1 only

l:l Debtor 2 only

m Debtor 1 and Debtor 2 only

n At least one of the debtors and another

m Check if this claim is for a community
debt

ls the claim subject to offset?

 

_4_

Filed 03/29/19 Page 19 Of 58

Case number (rr known)

 

Last 4 digits of account number

$12,579.00

 

When was the debt incurred?

 

As of the date you flie, the claim is: Check all that apply

l:l Contingent

l:| unliquidated

El Disputed

Type of NONPRiOR|TY unsecured claim:
l:l Student loans

n Obiigations arising out of a separation agreement or divorce that you did not
report as priority claims

 

 

 

 

 

 

 

 

 

 

 

 

- NO l:l Debts to pension or profit-sharing plans and other similar debts
l:l Yes - Other_ Specify REPOSSESS|ON
cAprTAL oNE BANK (usA) Last 4 digits of account number $1,077.00
Nonpriority Creditor's Name
4851 COX RD When was the debt incurred?
Glen Allen, VA 23060
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only n Contingent
|:l Debtorz only E| unliquidated
l:l Debtor1 and Debtor 2 only l:l Disputed
L_.l At least one of the debtors and another Type °r NONPRiORlTY unsecured claim
l:l Check if this claim is for a community m Sluueni loans
debt n Obiigations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l No n Debts to pension or profit-sharing plans and other similar debts
n Yes - Other_ Specify COLLECTlON ACCOUNT
CAp|TAL QNE BANK (uSA) Last 4 digits of account number $775.00
Nonpriority Creditor's Name "
4851 COX RD When was the debt incurred?
G|en Allen, VA 23060
Number Street City State Zip Code As of the date you fi|e, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
l:l Debtorz only l:l unliquidated
l:l Debtor 1 and Debior 2 only n Disputed
l:l At least one of the debtors and another Type °r N°NPRiORlTY unsecured claim
n Check if this claim is for a community l:i Siudeni loans
debt n Obiigations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- NO m Debts to pension or profit-sharing plans and other similar debts
m YeS - Other_ Specify COLLECTION ACCOUNT
Official Form 106 E/F Scheduie E/F: Creditors Who Have Unsecured Claims Page 3 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase,com Best Case Bankruptcy

 

 

 

 

Case 19-14197 D001

D€bf<>r 1 EBONY SHAWN|TA PARR|S

Filed 03/29/19 Page 20 Of 58

Case number (ifl<nown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.8 CBCS Last 4 digits of account number $1,818_00
Nonpriority Creditor's Name
P O BOX 275 When was the debt incurred?

KY 40000

Number Street City State Zip Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
g Debtor 2 only m Uniiquidated
m Debtor1 and Debtor 2 only m Disputed
l:l At least one of the debtors and another Type °r NONPRl°RlTY unsecured °lalm:
n Check if this claim is for a community n Sludenl l°ans
debt m Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO n Debts to pension or profit-sharing plans, and other similar debts
m Yes l Other_ Specify COLLECT|ON ACCOUNT

4.9 CELT|C BANK Last 4 digits of account number $380_00
Nonpriority Creditor's Name
P 0 BQX 4499 When was the debt incurred?
Beaverton, OR 97076
Number Street City State Zip Code As of the date you ti|e, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only I:l Contingent
m Debtor 2 only m Uniiquidated
g Debtor 1 and Debtor 2 only m Disputed
m At least one of the debtors and another Type °r NONPRlORlTY unsecured clalnn
l:l Check if this claim is for a community l:l Sludenl loans
debt |:l Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No |:l Debts to pension or pront-sharing plans, and other similar debts
l:l Yes . Other. Specify

4.1

0 CENTRAL COLLECTlON UN|T Last 4 digits of account number $2,940.00
Nonpriority Creditor's Name
300 WEST PRESTON STREET When was the debt incurred?
ROOM 500
Baltimore, MD 21 201
Number Street City State Zip Code As of the date you fi|e, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
|:l Debtor 2 only \:| Uniiquidated
l:l Debtor 1 and Debtor2 only m Disputed
m At least one of the debtors and another Type cr NoNPRlORlTY unsecured clalm:
l:l Check if this claim is for a community l'_'l Sludenl loans
debt m Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No n Debts to pension or pront-sharing plans, and other similar debts
I:l Yes - Other. Specify

Ofncial Form 106 E/F Scheduie ElF: Creditors Who Have Unsecured Claims Page 4 of 17

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

Case 19-14197 D001

Debtor1 EBONY SHAWN|TA PARR|S

 

 

 

 

Filed 03/29/19 Page 21 Of 58

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

4.1
1 CENTRAL CoLLECTlON UN|T Last 4 digits of account number $601.00
Nonpriority Creditor's Name
300 WEST PRESTON STREET When was the debt incurred?
ROOM 500
Baltimore, MD 21201
Number Street City State Zip Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
|:l Debior 2 only El unliquidated
E| Debtor1 and Debtor 2 only El Disputed
m At least one of the debtors and another Type °r NONPR'°R'TY unsecured clarrnr
El check if this claim is for a community l:l Stude"t loans
debt m Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No m Debts to pension or profit-sharing plans, and other similar debts
|:| Yes l oiner. specify
4.1
2 CENTRAL COLLECT|ON UNlT Last 4 digits of account number $1,018.00
Nonpriority Creditor's Name
300 WEST PRESTON STREET When was the debt incurred?
ROOM 500
Baltimore, MD 21201
Number Street City State Zip Code As of the date you fi|e, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor1 only g Contingent
|__.| Debtorz only E| unliquidated
|:l Debtor1 and Debtor 2 only l:l Disputed
\:l At least one of the debtors and another Type °r NONPRlORlTY unsecured clalm:
l:l Check if this claim is for a community n Sluucnl loans
debt n Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No \:l Debts to pension or profit-sharing plans, and other similar debts
m Yes l oiher. specify
4.1
3 CENTRAL CRED|T SERV|CES Last 4 digits of account number $561-00
Nonpriority Creditor's Name
9550 REGENCY SQ When was the debt incurred?
Jacksonvi|le, FL 32225
Number Street City State Zip Code As of the date you fi|e, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:| Contingent
l:l Debtor 2 only n Uniiquidated
\:l Debtor 1 and Debtor 2 only n Disputed
|:l At least one of the debtors and another Type °r NONPRl°RlTY unsecured clalrnr
m Check if this claim is for a community El Stuuenl l°ans
debt m Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No m Debts to pension or profit-sharing plans, and other similar debts
g Yes - Other. Specify
Official Form 106 E/F Scheduie ElF: Creditors Who Have Unsecured Claims Page 5 of 17

Best Case Bankruptcy

 

 

 

 

Case 19-14197 DOC1

Deber 1 EBONY SHAWN|TA PARR|S

 

 

 

Filed 03/29/19 Page 22 Of 58

Case number (irl<nown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1

4 CENTRAL CRED|T SERV|CES Last 4 digits of account number $176-00
Nonpriority Creditor's Name
9550 REGENCY SQ When was the debt incurred?
Jacksonvi|le, FL 32225
Number Street City State Zip Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor1 only l:l Contingent
m Debtor 2 only n Uniiquidated
m Debtor 1 and Debtor2 only m Disputed
l:l At least one of the debtors and another Type °r NONPRlORlTY unsecured elalrnl
l:l Check if this claim is for a community m Sludent loans
debt m Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No m Debts to pension or profit-sharing plans, and other similar debts
l:l Yes - Other. Specify

4.1

5 COMPTROLL.ER OF MARYLAND Last 4 digits of account number $1,062.00
Nonpriority Creditor's Name
110 CARROLL STREET When was the debt incurred?
Annapolis, MD 21411
Number Street City State Zip Code As of the date you ti|e, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
E| Debtor 2 only \:| unliquidated
l:l Debtor 1 and Debtor 2 only |:l Disputed
m At least one of the debtors and another Type °r NONPRl°RlTY unsecured clalrnl
l:l Check if this claim is for a community l::l Sludcnl loans
debt m Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO l:l Debts to pension or profit-sharing plans, and other similar debts
l:l Yes - Other. Specify

4.1 . .

6 Credit COIIeCtiOn Last 4 digits of account number $561-00
Nonpriority Creditor's Name
16 Distributor Drive, Ste 1 when was the debt incurred?
Morgantown, WV 26501
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only n Contingent
m Debtor 2 only m Uniiquidated
l:l Debtor 1 and Debtor 2 only m Disputed
|:l At least one of the debtors and another Type °r NoNPRlORlTY unsecured clalrnl
l:l Check if this claim is for a community m Studenl loans
debt \:l Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No n Debts to pension or profit-sharing plans, and other similar debts
m Yes - Other. Specify

Official Form 106 E/F Scheduie E/F: Creditors Who Have Unsecured Claims Page 6 of 17

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

 

Case 19-14197 DOC1

D€bfor 1 EBONY SHAWN|TA PARR|S

 

 

 

 

 

Filed 03/29/19 Page 23 Of 58

Case number (irknown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1 DEPARTMENT OF LABOR

7 LlCENSlNG Last4digits of account number $1,018.00
Nonpriority Creditor's Name
1100 N EUTAW STREET, RM 401 When was the debt incurred?
BALT|MORE, MD 21201
Number Street City State Zip Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor1 only |'_`| contingent
l:| Debtor 2 only |:l Uniiquidated
|:l Debtor 1 and Debtor2 only l:\ Disputed
n At least one of the debtors and another Type cr NONPRlORlTY unsecured clalrnl
m Check if this claim is for a community El Sludenl loans
debt n Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No |:l Debts to pension or profit-sharing plans, and other similar debts
|:l Yes l Other. Specify COLLECT|ON ACCOUNT

4.1 . . .

8 Dlverslfled Consu|tants Last 4 digits of account number 537 $156.00
Nonpriority Creditor's Name
P O Box 551268 When was the debt incurred?
Jacksonvi|le, FL 32255
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
m Debtor 2 only l:l Uniiquidated
[:l Debtor 1 and Debtor 2 only l:l Disputed
m At least one of the debtors and another Type °r NoNPRlORlTY unsecured clalrnl
L_.l Check if this claim is for a community l:l Sluuenl loans
debt l:l Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No m Debts to pension or profit-sharing plans, and other similar debts
l:l ch l Other Specify coLLEchoN AccouNT

4.1

9 E°S Last 4 digits of account number 152 $156.00
Nonpriority Creditor's Name
P O ng 806 When was the debt incurred?
Norwell, MA 02061-0806
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
l:l Debtor 2 only m Uniiquidated
m Debtor 1 and Debtor 2 only m Disputed
l:l At least one of the debtors and another Type °r NONPRlORlTY unsecured clalml
l:l Check if this claim is for a community m Studenl loans
debt l:l Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No m Debts to pension or profit-sharing plans, and other similar debts
l:l vac l Other Specify coLLEchoN AccouNT

Official Form 106 E/F Scheduie ElF: Creditors Who Have Unsecured Claims Page 7 of 17

Software Copyright (c) 1996-2019 Best Case, LLC - wwwtbestcase,com

Best Case Bankruptcy

 

 

Case 19-14197 Doc 1

Debel’ 1 EBONY SHAWN|TA PARR|S

 

 

 

Filed 03/29/19 Page 24 Of 58

Case number (iri<nown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2

0 ERC Last 4 digits of account number $1,221.00
Nonpriority Creditor's Name
P 0 BOX 57547 When was the debt incurred?
Jacksonvi|le, FL 32241
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
l:l Debtor 2 only m Uniiquidated
l:l Debtor 1 and Debtor2 only l:l Disputed
m At least one of the debtors and another Type °r NONPRIOR'TY unsecured clalm:
m Check if this claim is for a community m Sluuenl loans
debt |:l Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims _
l No l:l Debts to pension or profit-sharing plans, and other similar debts
El Yes l Othe,_ Specify coi_LEcTioN AccouNT

4.2

1 FED LOAN SERV|C|NG Last 4 digits of account number $4»408-00
Nonpriority Creditor's Name
P() BOX 60610 When was the debt incurred?
Harrisburg, PA 17106
Number Street City State Zip Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only L_.l Contingent
m Debtor 2 only g Uniiquidated
|Il Debtor1 and Debtor 2 only E| Disputed
l:l At least one of the debtors and another Type °r NONPR'ORlTY unsecured °lalm:
l:l Check if this claim is for a community l:l Sluuenl loans
debt l:l Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No m Debts to pension or profit-sharing plans, and other similar debts
l:l Yes - Other. Specify

4.2

2 FED LOAN SERV|CING Last 4 digits of account number $3,058.00
Nonpriority Creditor's Name
PO BOX 6061 0 When was the debt incurred?
Harrisburg, PA 17106
Number Street City State Zip Code As of the date you ti|e, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only El Contingent
g Debtor 2 only l:l Uniiquidated
\:l Debtor1 and Debtor 2 only m Disputed
m At least one of the debtors and another Type °f NONPR'°R'TY unsecured °'alm:
El check ir this oiaim is fora community l:l evident '°a"$
debt m Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO l:l Debts to pension or proHt-sharing plans, and other similar debts
l:l Yes - Other. Specify

Ofticia| Form 106 E/F Scheduie ElF: Creditors Who Have Unsecured Claims Page 8 of 17

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

 

Case 19-14197 Doc 1

Debtor 1 EBONY SHAWN|TA PARR|S

 

 

 

Filed 03/29/19 Page 25 Of 58

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2
3 FlRST PREMIER BANK Last 4 digits of account number $573.00
Nonpriority Creditor's Name
3820 N |_OU|SE AVE When was the debt incurred?
Sioux Falls, SD 57107
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
|:l Debtor 2 only l'_'.l unliquidated
l:l Debtor 1 and Debtor 2 only m Disputed
l:l At least one of the debtors and another Type °r NoNPRl°RlTY unsecured claln'u
l:l Check if this claim is for a community l:l Sludenl loans
debt m Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l l:l Debts to pension or profit-sharing plans, and other similar debts
No
m Yes - Other. Specify
4.2
4 FlRST PREM|ER BANK Last 4 digits of account number $535-00
Nonpriority Creditor's Name
382() N LOU|SE AVE When was the debt incurred?
Sioux Falls, SD 57107
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only n Contingent
|Il Debtor 2 only l:l unliquidated
l:l Debtor 1 and Debtor 2 only l:l Disputed
m At least one of the debtors and another Type °f NONPR|°R'TY unsecured clalm:
l:l Check if this claim is for a community l:l Studenl loans
debt l:l Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No m Debts to pension or profit-sharing plans, and other similar debts
m Yes - Other. Specify
4.2
5 GE|CO Last 4 digits of account number $234.00
Nonpriority Creditor‘s Name
ONE GE|CO PLAZA When was the debt incurred?
Bethesda, MD 20811-0001
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor1 only l] contingent
L`.l Debtor 2 only El unliquidated
l:l Debtor 1 and Debtor 2 only l:l Disputed
m At least one of the debtors and another Type °r NoNPRlORlTY unse°ured claim:
l:] Check if this claim is for a community m student loans
debt [:l Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No l:l Debts to pension or profit-sharing plans, and other similar debts
l:l Yes - Other. Specify
Official Form 106 E/F Scheduie ElF: Creditors Who Have Unsecured Claims Page 9 of 17

Software Copyright (c) 1996-2019 Best Case, LLC ~ www.bestcase.com

Best Case Bankruptcy

 

 

Case 19-14197 Doc 1

Debtor 1 EBONY SHAWN|TA PARR|S

 

 

 

 

 

Filed 03/29/19 Page 26 Of 58

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditor's Name
P 0 BOX 75388
Baltimore, MD 21275

 

Number Street City State Zip Code
Who incurred the debt? Check one.

- Debtor 1 only

l:l Debtor 2 only

m Debtor 1 and Debtor 2 only

l:l At least one of the debtors and another

m Check if this claim is for a community
debt

ls the claim subject to offset?
- No
|:l Yes

4.2 .
6 Jefferson Capltal Sysems Last 4 digits cf account number $536-00
Nonpriority Creditor's Name
16 Mc|_e|anc| Rd When was the debt incurred?
St. Cloud, MN 56303
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
. Debtor1 only l:l Contingent
l:l Debtor 2 only m Uniiquidated
m Debtor 1 and Debtor 2 only m Disputed
[:l At least one of the debtors and another Type °r NoNPRloRlTY unsecured clalm:
l:l Check if this claim is for a community l:l Sludenl l°ans
debt cl Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No l:l Debts to pension or profit-sharing plans, and other similar debts
4.2 .
7 Jefferson Caplta| Sysems Last 4 digits or account number $573.00
Nonpriority Creditor's Name
16 McLe|and Rd When was the debt incurred?
St. Cloud, MN 56303
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
m Debtor 2 only l:l Uniiquidated
El Debtor1 and Debtor 2 only El Disputed
m At least one of the debtors and another Type °r NONPRl°RlTY unsecured elalnu
l:l Check if this claim is for a community m student loans
debt l:l Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO l:l Debts to pension or profit-sharing plans, and other similar debts
m Yes l other specify
4.2
3 KATZ EYE Last 4 digits of account number 945 $195-00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

m Contingent
E.l unliquidated

l:l Disputed
Type of NONPRiOR|TY unsecured claim:
l:l Student loans

l:l Obiigations arising out of a separation agreement or divorce that you did not
report as priority claims

l:l Debts to pension or protit-sharing plans, and other similar debts

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC ~ www.bestcase.com

Scheduie ElF: Creditors Who Have Unsecured Claims

Page 10 of 17
Best Case Bankruptcy

 

 

Case 19-14197 Doc 1

Debtor 1 EBONY SHAWN|TA PARR|S

 

 

 

Filed 03/29/19 Page 27 Of 58

Case number (iri<nown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditor's Name
6601 ritchie highway, ne
G|en Burnie, MD 21062

 

Number Street City State Zip Code
Who incurred the debt? Check one.

- Debtor1 only

m Debtor 2 only

l:l Debtor1 and Debtor 2 only

l:l At least one of the debtors and another

m Check if this claim is for a community
debt
ls the claim subject to offset?

- No
El Yes

4.2
9 MeCu Last 4 digits of account number $500-00
Nonpriority Creditor's Name
7 East Redw°°d Street When was the debt incurred?
Baltimore, MD 21202
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor1 only l:l contingent
l:l Debtor 2 only l:l Uniiquidated
l:l Debtor 1 and Debtor 2 only l:l Disputed
n At least one of the debtors and another TVPe °r N°NPRl°RlTY unsecured clalm:
m Check if this claim is for a community l:l Student loans
debt l:l Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No g Debts to pension or profit-sharing plans, and other similar debts
l:l YeS - Other. Specify
4.3 -
0 Mercy Health Servlces Last 4 digits of account number $20-00
Nonpriority Creditor's Name
P O B°x 3475 When was the debt incurred?
To|edo, OH 43607
Number Street City State Zip Code As of the date you tiie, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
l:l Debtor 2 only m Uniiquidated
l:l Debtor1 and Debtor 2 only m Disputed
l:l At least one of the debtors and another Type °r NoNpRloRlTY unsecured clalrn:
m Check if this claim is for a community m Student loans
debt m Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No n Debts to pension or profit-sharing plans, and other similar debts
m YeS - ther_ Specify MED|CAL B|LL
4.3 . . . .
1 motor vehicle administartlon Last 4 digits of account number $2,940.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

l:l Contingent
m Uniiquidated

l:l Disputed
Type of NONPRiOR|TY unsecured claim:
l:l Student loans

l:l Obiigations arising out of a separation agreement or divorce that you did not
report as priority claims

n Debts to pension or profit-sharing plans. and other similar debts

 

 

Ofticial Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Scheduie ElF: Creditors Who Have Unsecured Claims

Page 11 of 17
Best Case Bankruptcy

 

 

Case 19-14197 Doc 1

Debtor 1 EBONY SHAWN|TA PARR|S

 

 

 

Filed 03/29/19 Page 28 Of 58

Case number (ifknown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditor's Name
3015 S PARKER RD
Denver, CO 80201-1649

 

Number Street City State Zip Code
Who incurred the debt? Check one.

- Debtor 1 only

El Debtor 2 only

m Debtor1 and Debtor 2 only

m At least one of the debtors and another

n Check if this claim is for a community
debt

ls the claim subject to offset?
l No
m Yes

4.3
2 NCC Last 4 digits of account number $294.00
Nonpriority Creditor's Name
P o BOX 9156 When was the debt incurred?
A|exandria, VA 22304-0156
Number Street City State Zip Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only n Contingent
l:l Debtor 2 only l:l Uniiquidated
l:l Debtor1 and Debtor 2 only m Disputed
l:l At least one of the debtors and another Type or NoNPRlORlTY unsecured clalm:
l:l Check if this claim is for a community El Student loans
debt l:l Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No n Debts to pension or profit-sharing plans, and other similar debts
m Yes - Other_ Specify COLLECTlON ACCOUNT
4,3
3 NELNET Last 4 digits of account number $4,396-00
Nonpriority Creditor's Name
3015 S PARKER RD When was the debt incurred?
Denver, CO 80201-1649
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only m Contingent
n Debtor 2 only n Uniiquidated
m Debtor 1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type or NONPRloRlTY unsecured clalm:
l:l Check if this claim is for a community l:l Student loans
debt l:l Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No m Debts to pension or protit-sharing plans, and other similar debts
l:l Yes l Other. Specify
4.3
4 NELNET Last 4 digits of account number $3,037.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

l:l Contingent
n Uniiquidated

m Disputed
Type of NONPRiOR|TY unsecured claim:
l:l Student loans

m Obiigations arising out cfa separation agreement or divorce that you did not
report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

l other specify

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 12 of 17
Best Case Bankruptcy

 

Case 19-14197 Doc 1

Debtor1 EBONY SHAWN|TA PARR|S

 

 

 

 

i**’__¥|

Filed 03/29/19 Page 29 Of 58

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.3
5 Nordstom Last 4 digits of account number $539-00
Nonpriority Creditor's Name
P 0 Box 13589 When was the debt incurred?
Scottsdale, AZ 85267
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
[`_`l Debtor 2 only El unliquidated
l:l Debtor 1 and Debtor 2 only m Disputed
l:l At least one of the debtors and another Type or NONPRlORlTY unsecured claun:
m Check if this claim is for a community l:l Student loans
debt l:l Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No g Debts to pension or profit-sharing plans, and other similar debts
r-'l Yes l other specify
4.3
6 OPP LOAN Last 4 digits of account number $1,440-00
Nonpriority Creditor's Name
130 E RANDOLP|-| STREET When was the debt incurred?
SU|TE 3400
Chicago, lL 60601
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
l:l Debtor 2 only m Uniiquidated
m Debtor1 and Debtor 2 only l:l Disputed
n At least one of the debtors and another Type or NONPRloRlTY unsecured clalm:
l:l Check if this claim is for a community l:l Student loans
debt l:l Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No m Debts to pension or profit-sharing plans, and other similar debts
l:l YeS - Other. Specify
4.3
7 OPPORTUN|TY FlNANClAL Last 4 digits of account number $1.440-00
Nonpriority Creditor's Name
11 E ADAMS When was the debt incurred?
SU|TE 501

chi@go, lL 60603

 

Number Street City State Zip Code
Who incurred the debt? Check one.

- Debtor1 only

l:l Debtor 2 only

l:l Debtor 1 and Debtor 2 only

n At least one of the debtors and another

l:l Check if this claim is for a community
debt

ls the claim subject to offset?
- No
l:l Yes

As of the date you file, the claim is: Check all that apply

l:l Contingent
|:l unliquidated

m Disputed
Type of NONPRiOR|TY unsecured claim:

l:l Student loans

l:l Obiigations arising out cfa separation agreement or divorce that you did not
report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

- ther' Specify COLLECTlON AccouNT

 

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule ElF: Creditors Who Have Unsecured Claims

Page 13 of 17
Best Case Bankruptcy

 

Case 19-14197 DOC1

Debtor 1 EBONY SHAWN|TA PARR|S

 

 

 

 

"*_4|

Filed 03/29/19 Page 30 Of 58

Case number (ifl<nown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.3
8 PROGRESS|VE LEAS|NG Last 4 digits of account number $2,106-00
Nonpriority Creditor's Name
256 W DATA DR|VE When was the debt incurred?
Draper, UT 84020
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor1 only l:l Contingent
l:l Debtor2 only E.`l unliquidated
l:l Debtor 1 and Debtor 2 only m Disputed
m At least one of the debtors and another Type °f NONPRlORlTY unsecured elenn:
l:l Check if this claim is for a community m Student loans
debt g Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No l:l Debts to pension or profit-sharing plans, and other similar debts
El Yes l Other. Specify coLLEchoN AccouNT
4.3
9 QUEST DlAGNOSTlCS Last 4 digits of account number $78-00
Nonpriority Creditor's Name
PO BOX 7302 When was the debt incurred?
Ho||ister, MO 65673-7302
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
l:] Debtor 2 only m Unliquidated
m Debtor 1 and Debtor 2 only n Disputed
m At least one of the debtors and another Type °f NONPRlORlTY unsecured claln“
m Check if this claim is for a community l:l Student loans
debt n Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No cl Debts to pension or profit-sharing plans, and other similar debts
l;J Yes l Othe,_ Specify coLLEchoN AccouNT
4.4
0 RADIUS Last 4 digits of account number $12,579.00

 

 

 

Nonpriority Creditor's Name
P 0 BOX 390846

Minneapo|is, MN 55439
Number Street City State Zip Code

Who incurred the debt? Check one.

- Debtor 1 only

l:| Debtor 2 only

m Debtor1 and Debtor 2 only

l:l At least one of the debtors and another

l:l Check if this claim is for a community
debt

ls the claim subject to offset?

. No
l`_'| Yes

When was the debt incurred?

 

As of the date you tile, the claim is: Check all that apply

\:l Contingent
l:| unliquidaled

|I Disputed
Type of NONPRlORlTY unsecured claim:
l:l Student loans

l:l Obiigations arising out of a separation agreement or divorce that you did not
report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

l Other. Specify COLLECT|ON ACCOUNT

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 14 of 17
Best Case Bankruptcy

 

 

 

Case 19-14197 DOC1

Debtor 1 EBONY SHAWN|TA PARR|S

 

7_4|

Case number (ifknown)

 

 

 

 

 

 

Filed 03/29/19 Page 31 Of 58

 

 

 

 

 

 

 

 

 

 

 

 

 

4.4 .
1 rgs financial Last 4 digits of account number $588-00
Nonpriority Creditor's Name
P O BOX 6559 When was the debt incurred?
Eng|ewood, CO 80155
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingent
|:i Debtor 2 only l:l unliquidated
E| Debtor1 and Debtor 2 only L`_| Disputed
m At least one of the debtors and another Type or NONPRlORlTY unsecured clalm:
m Check if this claim is for a community m Student loans
debt n Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No l:l Debts to pension or profit-sharing plans, and other similar debts
m Yes l Other_ Specify COLLECT|ON ACCOUNT
4.4
2 R|GHTT|ME MED|CAL CARE Last 4 digits of account number $15.00
Nonpriority Creditor's Name
P O BOX 6390 When was the debt incurred?
Annapo|is, MD 21401
Number Street City State Zip Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
El Debtor 2 only El unliquidated
l:l Debtor 1 and Debtor 2 only \:l Disputed
l:l At least one of the debtors and another Type er NONPRlORlTY unsecured clalrn:
l:l Check if this claim is for a community l:l student loans
debt l:| Obiigations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No l:l Debts to pension or profit-sharing plans, and other similar debts
|:l Yes l owen Specify COLLECT|ON ACCOUNT
4.4
3 SOUTHWEST CRED|T Last 4 digits of account number $1,221-00

 

 

 

Nonpriority Creditor's Name

4120 lNTERNAT|ONAL PKWY STE
1100

Carro||ton, TX 75007-1958

 

Number Street City State Zip Code
Who incurred the debt? Check one.

. Debtor 1 only

m Debtor 2 only

l:l Debtor1 and Debtor 2 only

|:l At least one of the debtors and another

l:l Check if this claim is for a community
debt
ls the claim subject to offset?

l No
n Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

m Contingent
|] unliquidated

m Disputed
Type of NONPRlORlTY unsecured claim:

l:l Student loans

m Obiigations arising out of a separation agreement or divorce that you did not

report as priority claims

|:l Debts to pension or profit-sharing plans, and other similar debts

- Other. Specify

 

 

Ofncial Form 106 E/F

Schedule ElF: Creditors Who Have Unsecured Claims
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.oom

 

Page 15 of 17
Best Case Bankruptcy

Case 19-14197 DOC1

Debtor 1 EBONY SHAWN|TA PARR|S

 

 

 

Filed 03/29/19 Page 32 Of 58

Case number (irknown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.4 .
4 Sprint Last 4 digits or account number Unknown
Nonpriority Creditor's Name
P_O_ Box 172408 When was the debt incurred?
Denver, CO 80217-2408
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
m Debtor 2 only m Uniiquidated
m Debtor 1 and Debtor 2 only m Disputed
m At least one of the debtors and another Type cr NONPRlORlTY unsecured cleln‘:
m Check if this claim is for a community l:l Student loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No m Debts to pension or profit-sharing plans, and other similar debts
m Yes - cher_ Specify COLLECTION ACCOUNT
4.4
5 SUN TRUCT BANK Last 4 digits of account number $1»031-00
Nonpriority Creditor's Name
P O BOX 26150 When was the debt incurred?
Richmond, VA 23260
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only \:l Contingent
l:l Debtor 2 only El unliquidated
|:l Debtor 1 and Debtor 2 only m Disputed
m At least one of the debtors and another Type cr NONPRlORlTY unsecured cleln‘:
m Check if this claim is for a community l:l Student loans
debt l:.l Obligations arising out ot a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No \:l Debts to pension or profit-sharing plans, and other similar debts
m Yes - Other. Specify
4.4
6 VER|ZQN Last 4 digits of account number $155-00
Nonpriority Creditor's Name
PO BQX 15124 When was the debt incurred?

A|bany, NY 12212-5124

 

Number Street City State Zip Code

Who incurred the debt? Check one.

l Debtor1 only

m Debtor 2 only

l:l Debtor 1 and Debtor 2 only

l:l At least one of the debtors and another

lI| check if this claim is for a community
debt

ls the claim subject to offset?
l No
m Yes

 

As of the date you file, the claim is: Check all that apply

I:l Contingent
El unliquidated

E| Disputed
Type of NONPRlORlTY unsecured claim:
l:\ Student loans

l:l Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

l:l Debts to pension or profit-sharing plans, and other similar debts

- Other. Specify

 

 

List others to Be Notified About a Debt That You Already l_isted

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Simi|ar|y, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. lf you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

Add the Amounts for Each Type of Unsecured Claim

Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims
Software Copyright (c) 1996-2019 Best Case, LLC ~ www,bestcase.com

Page 16 of 17
Best Case Bankruptcy

 

 

Debtor 1

Case 19-14197 DOC1

EBONY SHAWN|TA PARR|S

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical re

type of unsecured claim.

Total
claims
from Part 1

Total
claims
from Part 2

Ofticial Form 106 E/F

63.

6b.
6c.
6d.

Se.

6f.

69.
6h.

6i.

ei.

Domestic support obligations

Taxes and certain other debts you owe the government
Claims for death or personal injury while you were intoxicated

Other. Add all other priority unsecured claims Write that amount here.

Total Priority. Add lines 6a through 6d.

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Add all other nonpriority unsecured claims. Write that amount
here.

Total Nonpriority. Add lines 6f through 6i.

Schedule ElF: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.oom

63.

6b.
60.

66.

6f.

eg_
en

6i.

ej.

 

 

Filed 03/29/19 Page 33 Of 58

Case number (ifknown)

 

Total Claim

$ 0.00

 

 

 

 

 

 

 

$ 0.00

$ 0.00

$ 0.00

$ 0.00
Total claim

$ 0.00

$ 0.00
$ 0.00
3 72,912.25

 

 

$ 72,912.25

 

 

porting purposes only. 28 U.S.C. §159. Add the amounts for each

Page 17 of 17
Best Case Bankruptcy

Case 19-14197 DOC 1 Filed 03/29/19 Page 34 of 58
Fill in this information to identify your case:

Debtor 1 EBONY SHAWN|TA PARR|S

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DlSTR|CT OF MARYLAND

 

Case number
(ifl<nown) l:\ Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12115

 

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, copy the additional page, f"l|| it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?

- No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
l.._..l Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B.'Property (Ochial Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle |ease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZlP Code
2.1
Name
Number Street
City State ZlP Code
2.2
Name
Number Street
City State ZlP Code
2.3
Name
Number Street
City State ZlP Code
2.4
Name
Number Street
City State ZlP Code
2.5
Name
Number Street
City State ZlP Code
Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 

 

Case 19-14197 DOC 1 Filed 03/29/19 Page 35 Of 58

Fill in this information to identify your case:

Debtor1 EBONY SHAWN|TA PARR|S

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DlSTR|CT OF MARYLAND

 

Case number
(iiknown) |:| Check if this is an
amended filing

 

 

 

Official Form 106H
Schedule H: Your Codebtors 12115

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. lf two married
people are filing together, both are equally responsible for supplying correct information. lf more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the |eft. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.

l No
l:l Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, ldaho, Loulsiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Vlhsconsin.)

- No. Go to line 3.
l:l Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. ln Co|umn 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Officiai
Form 106D), Schedule E/F (Officiai Form 106ElF), or Schedule G (Official Form 1066). Use Schedule D, Schedule E/F, or Schedule G to fill
out Co|umn 2.

 

 

 

 

 

 

Column 1.' Your codebtor Column 2.' The creditor to whom you owe the debt
Name, Number, Street, City, State and ZlP Code Check alj schedules that app|y;
3-1 |Il schedule D, line
Name lZl Schedule E/F, line
l:l Schedule G, line
Number Street
City State ZlP Code
3.2 |Il schedule D, line
Name lIl schedule E/l=, line
l:l Schedule G, line
Number Street
City State ZlP Code
Official Form 106H Schedule H: Your Codebtors Page 1 of1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcasercom Best Case Bankruptcy

 

 

Case 19-14197 DOC 1 Filed 03/29/19 Page 36 Of 58

Fill in this information to identif

Debtor 1 EBONY SHAWN|TA PARR|S

 

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the: DlSTR|CT OF MARYLAND

 

Case number Check if this is:
llll‘"°‘”“l l'_`l An amended filing

El A supplement showing postpetition chapter
13 income as of the following date:

 

 

OfflClal Form 106| m
Schedule i: Your income izns

Be as complete and accurate as possible. if two married people are filing together (Debtor1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. if you are separated and your spouse is not filing with you, do not include information about your spouse. if more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Emp|oyment

1. Fill in your employment

information Debtor 1 Debtor 2 or non-filing spouse
if you have more than one job, E l t tat l Emp|oyed [] Emp|oyed
attach a separate page with mp °ymen S US
information about additional m N°f employed l:l NOt employed
employers. _
occupation OFF|CE SSECRETARY

 

include part-time, seasonal, or
self-employed work. Emp|oyer'$ name MDE

Occupation may include student Emp|oyer's address
or homemaker, if it applies.

 

How long employed there? 2 MONTHS

 

Give Detai|s About Monthly income

Estimate monthly income as of the date you file this form. if you have nothing to report for any iine, write $0 in the space. include your non-filing
spouse unless you are separated

if you or your non-filing spouse have more than one empioyer, combine the information for all employers for that person on the lines below. if you need
more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or ,
non-filing spguse

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2- deductions). if not paid monthly, calculate what the monthly wage would be. 2~ $ 2’223'00 $ NlA
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +$ NlA
4. Calculate gross lncome. Add line 2 + line 3. 4. $ 2,223.00 $ NlA

 

 

 

 

 

 

Official Form 1061 Schedule l: Your lncome page l

 

Case 19-14197 DOC 1 Filed 03/29/19 Page 37 Of 58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 EBONY SHAWN|TA PARR|S Case number (ifknowri)
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here 4. $ 2,223.00 $ NlA
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ 184.25 $ NlA
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $ NlA
5c. Voiuntary contributions for retirement plans 50. $ 0.00 $ NlA
5d. Required repayments of retirement fund loans 5d. $ 0.00 $ NlA
5e. insurance Se. $ 212.27 $ N/A
5f. Domestic support obligations 5f. $ 0.00 $ NlA
59. Union dues 59- $ 0.00 $ NlA
5h. Other deductions. Specify: 5h.+ $ 0.00 + $ N/A
Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+59+5h. 6. $ 396.52 $ NlA
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 1,826.48 $ NlA
List ali other income regularly received:
8a Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. $ 0.00 $ NlA
8b. interest and dividends 8b. $ 0.00 $ N/A
8c. Fami|y support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenance, divorce
settlement and property settlement. 8<:. $ 0.00 $ NlA
8d. Unemp|oyment compensation 8d. $ 0.00 $ N/A
8e. Social Security 8e. $ 760.00 $ NlA
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Suppiemental
Nutrition Assistance Program) or housing subsidiesl
Specify: 8f. $ 0.00 $ NlA
89. Pension or retirement income 89. $ 0.00 $ NlA
8h. Other monthly income. Specify: 8h.+ $ 0.00 + $ NlA
9. Add ali other income. Add lines 8a+8b+8c+8d+8e+8f+89+8h. 9. $ 760.00 $ N/A
10. Calculate monthly income. Add line 7 + line 9. 10. $ 2,586.48 + $ NlA = $ 2,586.48

 

 

Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. +$ 0_00

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statisticai Summary of Certain Liabilities and Related Data, if it
applies 12. $ 2,586.48

 

 

 

Combi ned
monthly income
13. Do you expect an increase or decrease within the year after you file this form?

l No.

 

l:| Yes. Expiain: l

 

Official Form 106l Scheduie I: Your lncome page 2

 

 

Case 19-14197 DOC 1 Filed 03/29/19 Page 38 Of 58

Fill in this information to identify your case:

 

 

 

Debtor1 EBQNY SHAWN|TA pARR|S Check if this is:

jj An amended filing
Debtor 2 § A supplement showing postpetition chapter
(Spouse, if filing) 13 expenses as of the following date:
United States Bankruptcy Court for the: DlSTR|CT OF MARYLAND MM / DD / YYYY

 

Case number
(if known)

 

 

 

Official Form 106J
Schedule J: Your Expenses iziis

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

 

Describe Your Household
1. is this a joint case?

- No. Go to line 2.
l:l Yes. Does Debtor 2 live in a separate househo|d?

l`_'l No
l:l Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separafe Household of Debtor 2.

 

2. Do you have dependents? j_`_'| No

     

 

 

 

Do not list Debtor 1 and - Yes_ Fill out this information for Dependent’s relationship to Dependent’s poes dependent
Debtor 2. each dependent .............. Debtor 1 or Debtor 2 age live with you?
Do not state the l:l N°
dependents names. CHlLD 14 l Yes

[.'l No

CHlLD 18 l Yes

[:l No

l:l Yes

l:l No

l:l Yes

 

3. Do your expenses include - No
expenses of people other than m
yourself and your dependents? Yes

Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. lf this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

 

include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule l: Your lncome
(Officiai Form 106|.) c ` your expenses

   

4. The rental or home ownership expenses for your residence. include first mortgage
payments and any rent for the ground or lot. . $ 700-00

 

if not included in line 4:

 

 

 

 

4a. Reai estate taxes 4a. $ 0.00
4b. Property, homeowner’s, or renter's insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner’s association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

 

Official Form 106J Schedule J: Your Expenses page 1

 

Case 19-14197 DOC 1 Filed 03/29/19 Page 39 Of 58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 EBONY SHAWN|TA PARR|S Case number (if known)
6. Utilities:

6a. Electricity, heat, natural gas 6a. $ 0.00

6b. Water, sewer, garbage collection 6b. $ 0.00

Sc. Teiephone, cell phone, internet, satellite, and cable services 60. $ 100_00

6d. Other. Specify: 6d. $ 0.00
7. Food and housekeeping supplies 7. $ 500.00
8. Chi|dcare and children’s education costs 8. $ 1,000.00
9. Ciothing, iaundry, and dry cleaning 9. $ 550.00
10. Persona| care products and services 10. $ 0.00
11. Medical and dental expenses 11. $ 250.00
12. T n ortation. include as, maintenance, bus or train fare.

Dloan:tp include car paymegnts. 12~ $ 500'00
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 300.00
14. Charitabie contributions and religious donations 14. $ 0.00
15. |nsurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 152. $ 0.00

15b. Health insurance 15b. $ 0.00

15c. Vehicle insurance 15c. $ 0.00

15d. Other insuranoe. Specify: 15d. $ 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 16. $ 0.00
17. installment or lease payments:

17a. Car payments for Vehicle 1 17a. $ 0.00

17b, Car payments for Vehicle 2 17b. $ 0.00

17c. Other. Specify: 17c. $ 0.00

17d. Other. Specify: 17d. $ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as

deducted from your pay on line 5, Schedule l, Your lncome (Officiai Form 106|). 18- $ 0'00
19. Other payments you make to support others who do not live with you. $ 0.00

Specify: 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your lncome.

20a. Mortgages on other property 20a. $ 0_00

20b. Reai estate taxes 20b. $ 0.00

20e. Property, homeowner’s, or renter's insurance 200. $ 0.00

20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00

20e. Homeowner’s association or condominium dues 20e. $ 0_00
21. Other: Specify: 21. +$ 0.00
22. Calculate your monthly expenses

22a. Add lines 4 through 21. $ 3,900.00

22b. Copy line 22 (monthiy expenses for Debtor 2), if any, from Official Form 106J-2 $

220. Add line 22a and 22b. The result is your monthly expenses $ 3,900.00
23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Scheduie l. 23a. $ 2,586_48

23b. Copy your monthly expenses from line 220 above. 23b. -$ 3,900.00

23c. Subtract our monthi ex enses from our monthi in ome.

The resultl is your month/§ net income.y y C 23c. $ -1,313-52

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

- No.

|:l Yes_ l Expiain here: l

 

 

Official Form 106J Scheduie J: Your Expenses page 2

 

 

Case 19-14197 DOC 1 Filed 03/29/19 Page 40 Of 58

Fill in this information to identify your case:

Debtor 1 EBONY SHAWN|TA PARR|S

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: DlSTR|CT OF MARYLAND

 

Case number
(ifknown) ij Check if this is an
amended filing

 

 

 

Official Form 106Dec
Dec|aration About an individual Debtor's Scheduies 12/15

 

lf two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Be|ow

Did you pay or agree to pay someone who is NOT an attorney to help you fii| out bankruptcy forms?

 

[:|No

l Yes. Name of person Andrea Scott Attach Bankruptcy Petition Preparefs Notice,
Dec/aration, and Signature (Officiai Form 119)

 

Under penalty of perjury, l declare that i have read the summary and schedules filed with this declaration and
that the are true and correct.

Wiw l>iliittili tit ngLHbl% x

EBONY S WNiTA PARR|S Signature of Debtor 2
Signature of ebtor 1

 

Date March 26, 2019 Date

 

 

Official Form 1OGDec Dec|aration About an individual Debtor's Schedu|es

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 

 

Case 19-14197 DOC 1 Filed 03/29/19 Page 41 Of 58

 

 

Fill in this information to identify your case: v ’ ` ’
Debtor1 EBoNY si-iAwNiTA PARRis ` ~ if do
FirstName Middle Name LastName H' 'F; L d fig {Q»' l 8
Debtor 2
(Spouseif,fi|ing) FirstName Middle Name LastName _ y »
. ’ .- 1 _¢ ¢..-.
United States Bankruptcy Court for the: DlSTR|CT OF MAR¥LAND =_»`,~ , §_`¢ if \4 ~ E‘ ‘~ "l 13
war i

 

Case number
(iii<nown) |:| Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for individuals Filing for Bankruptcy 4/16

 

 

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

mive Details About Your Marita| Status and Where You Lived Before

 

1. What is your current marital status?

I:l Married
- Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

l No
Ei Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, ldaho, Loulsiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

l No
i:l Yes. Make sure you fill out Schedule H: Your Codebtors (Officiai Form 106H).

Expiain the Sources of Your income

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
lf you are filing a joint case and you have income that you receive together, list it only once under Debtor1.
i:i No
l Yes. Fiii in the detailsl

 

Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
For last calendar year: l Wa - - $20 946.00 \:| Wa es commissions
ges, commissions, » 9 , .
(January 1 to December 31, 2018 ) bonuses’ tips bonuses tips
|:i Operating a business |:i Operating a business
Ofncial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

Case 19-14197 DOC 1 Filed 03/29/19 Page 42 Of 58

 

 

Debtor 1 EBONY SHAWN|TA PARR|S Case number (ifknown)
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
For the calendar year before that: l Wages, commissions, $32,197.00 |:I Wages, commissions,
(January 1 to December 31, 2017 ) bonusesl tips bonuse$, tips
|:i Operating a business |:i Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benth payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. if you are filing a joint case and you have income that you received together, list it only once under Debtor1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

l No
l:l Yes, Fiii mine details

Debtor 1 Debtor 2

Sources of income Gross income from Sources of income Gross income

Describe below. each source Describe below. (before deductions
(before deductions and and exclusions)
exclusions)

List Certain Payments ¥ou Made Before You Filed for Bankruptcy

6. Are either Debtor1’s or Debtor 2’s debts primarily consumer debts?

ill No. Neither Debtor1 nor Debtor 2 has primarily consumer debts. Consumer debts are denned in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
m No. Go to line 7.

m Yes List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment

- Yes. Debtor1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you tiled for bankruptcy, did you pay any creditor a total of $600 or more?

l No. Gotoiine 7.

m Yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not

include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for
paid still owe

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an ofticer, director, person in oontrol, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations, such as child support and

alimony,
- No
i:i Yes. List all payments to an insider.
insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996~2019 Best Case, LLC ~ www.bestcase.com

Best Case Bankruptcy

 

 

Debtor 1 EBONY SHAWN|TA PARR|S

 

 

Case 19-14197 DOC 1 Filed 03/29/19 Page 43 Of 58

Case number (rrl<nown)

 

Within 1 year before you f"l|ed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
include payments on debts guaranteed or cosigned by an insider.

- No
l:i Yes. List all payments to an insider

insider's Name and Address Dates of payment Total amount Amount you Reason for this payment

paid still owe include creditor's name

identify Legal Actions, Repossessions, and Forec|osures

9.

10.

11.

12.

Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications and contract disputes

- No
l:l Yes. Fill in the details.
Case title

Nature of the case Court or agency

Status of the case
Case number

Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check ali that apply and fill in the details below.

- No. Go to line 11.

l:l Yes. Fill in the information below.

Creditor Name and Address Describe the Property

Date Va|ue of the
property
Expiain what happened

Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?
l No

|Il Yes. Fill in the details

Creditor Name and Address Describe the action the creditor took Date action was Amount

taken

Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

- No
El Yes

List Certain Gifts and Contributions

13.

14.

Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
- No

I:l Yes. Fill in the details for each gift.

Gifts with a total value of more than $600

Describe the gifts
per person

Dates you gave Va|ue
the gifts

Person to Whom ¥ou Gave the Gift and

Address:

Vlhthin 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
- No

L__i Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed Dates you Vaiue
more than $600

contributed
Charity's Name
Address (Number, street ciiy, state and zip cede)

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you t”lled for bankruptcy, did you lose anything because of theft, flre, other disaster,

Official Form 107

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Statement of Financial Affairs for individuals Filing for Bankruptcy page 3

Best Case Bankruptcy

 

 

 

_4|

Case 19-14197 DOC 1 Filed 03/29/19 Page 44 Of 58

 

 

Debtor 1 EBONY SHAWN|TA PARR|S Case number (irknown)
or gambling?
l No
lIi Yes Fill in the details
Describe the property you lost and Describe any insurance coverage for the loss Date of your Va|ue of property
how the loss occurred include the amount that insurance has paid. List pending loss lost

insurance claims on line 33 of Schedule A/B: Property.

_List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

|___i No
l Yes Fill in the details

Person Who Was Paid Description and value of any property Date payment Amount of

Address transferred or transfer was payment
Emaii or website address made

Person Who Made the Payment, if Not You

ANDREA SCOTT DOCUMENT PREPARATION $125.00
4417 PARKTON STREET

Baltimore, MD 21229

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.
- No
iii Yes Fill in the details

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
made

18. Within 2 years before you filed for bankruptcy, did you se||, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting of a security interest or moitgage on your property). Do not
include gifts and transfers that you have already listed on this statement

- No
l:i Yes. Fill in the details.
Person Who Received Transfer Description and value of Describe any property or Date transfer was

Address property transferred payments received or debts made

paid in exchange
Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

l No
iZl Yes Fill in the details

Name of trust Description and value of the property transferred Date Transfer was
made

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy
Software Copyright (c) 1996»2019 Best Case, LLC - www.bestcase.ccm

page 4

Best Case Bankruptcy

 

 

 

CGSG 19-14197 DOC 1 Filed 03/29/19 Page 45 Of 58
Debtor1 EBONY SHAWN|TA PARR|S Case number (irknewn)

 

List of Certain Financial Accounts, instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you t”iied for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

l No
i:i Yes. Fill in the detai|s.

Name of Financial institution and Last 4 digits of Type of account or Date account was Last balance
Address (Number, street city, state end zlP account number instrument ciosed, sold, before closing or
Code) moved, or transfer

transferred

21 . Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

l No
l:l Yes. Fill in the details.

Name of Financial institution Who else had access to it? Describe the contents Do you still
Address (Number, street city, state and zlP code) Address (Numver, street city, have it?

State and ZiP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

l No
U Yes. Fill in the detai|s.
Name of Storage Faciiity Who else has or had access Describe the contents Do you still
Address (Number, street city, state and zli= cede) to it? have it?
Address (Number, street city,
State and ZlP Code)

identify Property You Hoid or Control for Someone E|se

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for, or hold in trust

for someone.

l No

El Yes Fill in the details
Ownel’s Name Where is the property? Describe the property Va|ue
Address (Number, street city, state and zlP code) iNumber, Street, Cify. State and ZlP

code)
mive Detai|s About Environmentai information

For the purpose of Part 10, the following definitions appiy:

- Environmentai law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or

toxic substances, wastes, or material into the air, land, soii, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

Site means any |ocation, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous materia|, poi|utant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental |aw?

- No
L_..l Yes. Fill in the details.
Name of site Governmenta| unit Environmentai law, if you Date of notice
Address (Number, street city, state and zlP cede) Address (Number. street city, state and know it
ziP codei
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase,com Best Case Bankruptcy

 

 

 

 

CGSG 19-14197 DOC 1 Filed 03/29/19 Page 46 Of 58
Debtor1 EBONY SHAWN|TA PARR|S Case number (ifknewn)

 

25. Have you notified any governmental unit of any release of hazardous materiai?

- No
i:l Yes. Fill in the detai|s.

Name of site Governmental unit Environmentai law, if you Date of notice
Address (Numher, street city, state and zlP cede) Address (Numver, street city, state and know it

Z|P Code)

26. Haveiyou been a party in any judicial or administrative proceeding under any environmental |aw? include settlements and orders.

- No
l:l Yes. Fill in the details.
Case Titie Court or agency Nature of the case Status of the
Case Number Name case
Address (Number, street city,
State and ZlP Code)

mive Detaiis About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
l:l A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
El A member of a limited liability company (LLC) or limited liability partnership (LLP)
n A partner in a partnership
l:l An officer, director, or managing executive of a corporation
I:i An owner of at least 5% of the voting or equity securities of a corporation
l No. None of the above applies. Go to Part 12.

l:l Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Emp|oyer identification number
Address Do not include Social Security number or |TiN.
iN“'“be'- $*r°ef» °'f¥» State and Z'P C°del Name of accountant or bookkeeper

Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include ali financial
institutions, creditors, or other parties.

- No
\:l Yes. Fi|i in the details below.
Name Date issued

Address
(Number, Street, City, State and ZiP Code)

w Bel<>w

l have read the answers on this Statement of Financial Affairs and any attachments, and l declare under penalty of perjury that the answers
are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result iri fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1 41,1519, and 357 ‘

t " ' i

limit litiin tie tit

 

EBONY S WNiTA PARR|S Signature of Debtor 2
Signature o Debtor 1
Date March 26, 2019 Date

 

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Officiai Form 107)?
- No

i:l Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

i:| No

- Yes. Name of Person Andrea Scott .Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Officiai Form 119).

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6
Software Copyright (c) 1996-2019 Best Case, LLC - wwwtbestcase.com Best Case Bankruptcy

 

 

 

,,, _‘

Case 19-14197 DOC 1 Filed 03/29/19 Page 47 Of 58

 

 

 

Debtor 1 EBONY SHAWN|TA PARR|S Case number tirknown)
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
|__*

 

 

Case 19-14197 DOC 1 Filed 03/29/19 Page 48 Of 58

Notice Required by 11 U.S.C. § 342(b) for

individuals Filing for Bankruptcy (Form 2010)

 

 

This notice is for you if:

You are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined irl 11 U.S.C.

§ 101(8) as “incurred by an individual
primarily for a personal, family, or
household purpose.”

 

 

 

The types of bankruptcy that are available to
individuals

individuals who meet the qualifications may file under
one of four different chapters of Bankruptcy Code:

Chapter 7 - Liquidation
Chapter 11 - Reorganization

Chapter 12 - Voiuntary repayment plan
for family farmers or
fishermen

Chapter 13 - Voiuntary repayment plan
for individuals with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

'Mj f.‘"§
‘ -.J

1131
,

jo
se

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Chapter 7: Liquidation

 

 

$245 filing fee
$75 administrative fee
+ $15 trustee surcharge

$335 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their debts
and who are willing to allow their nonexempt
property to be used to pay their creditors The
primary purpose of filing under chapter 7 is to have
your debts discharged The bankruptcy discharge
relieves you after bankruptcy from having to pay
many of your pre-bankruptcy debts. Exceptions exist
for particular debts, and liens on property may still
be enforced after discharge For example, a creditor
may have the right to foreclose a home mortgage or
repossess an automobile

However, if the court finds that you have committed
certain kinds of improper conduct described in the
Bankruptcy Code, the court may deny your
discharge

You should know that even if you file chapter 7 and
you receive a discharge, some debts are not
discharged under the iaw. Therefore, you may still
be responsible to pay:

most taxes;

most student loans;

domestic support and property settlement
obligations;

page 1

Best Case Bankruptcy

 

Case 19-14197 DOC1

most fines, penalties forfeitures, and criminal
restitution obligations; and

certain debts that are not listed in your bankruptcy
papers

You may also be required to pay debts arising from:
fraud or theft;

fraud or defalcation while acting in breach of
fiduciary capacity;

intentional injuries that you infiicted; and

death or personal injury caused by operating a
motor vehicle, vessel, or aircraft while intoxicated
from alcohol or drugs

if your debts are primarily consumer debts, the court
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount
You must file Chapter 7 Statement of Your Current
Monthly lncome (Officiai Form 122A-1) if you are an
individual filing for bankruptcy under chapter 7. This
form will determine your current monthly income and
compare whether your income is more than the median
income that applies in your state.

if your income is not above the median for your state,
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Officiai Form
122A-2).

if your income is above the median for your state, you
must file a second form _the Chapter 7 Means Test
Ca/cu/ation (Officiai Form 122A-2). The calculations on
the form- sometimes called the Means Test-deduct
from your income living expenses and payments on
certain debts to determine any amount available to pay
unsecured creditors if

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

 

Filed 03/29/19 Page 49 Of 58

your income is more than the median income for your
state of residence and family size, depending on the
results of the Means Test, the U.S. trustee, bankruptcy
administrator, or creditors can file a motion to dismiss
your case under § 707(b) of the Bankruptcy Code. if a
motion is filed, the court will decide if your case should
be dismissed To avoid dismissal, you may choose to
proceed under another chapter of the Bankruptcy
Code.

if you are an individual filing for chapter 7 bankruptcyl
the trustee may sell your property to pay your debts,
subject to your right to exempt the property or a portion
of the proceeds from the sale of the property. The
property, and the proceeds from property that your
bankruptcy trustee sells or liquidates that you are
entitled to, is called exempt property. Exemptions may
enable you to keep your home, a car, ciothing, and
household items or to receive some of the proceeds if
the property is sold.

Exemptions are not automatic To exempt property,
you must list it on Schedule C: The Property You Claim
as Exempt (Officiai Form 106C). if you do not list the
property, the trustee may sell it and pay ali of the
proceeds to your creditors

 

Chapter 11: Reorganization

 

$1,167 filing fee

+ $550 administrative fee
$1,717 total fee

Chapter 11 is often used for reorganizing a business,
but is also available to individuals The provisions of
chapter 11 are too complicated to summarize briefly.

page 2
Best Case Bankruptcy

 

 

Case 19-14197 DOC1

Read These im ortant Warnins

 

Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
On|y an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. if you do file for bankruptcy, an attorney can help you f"ll| out the forms
properly and protect you, your family, your home, and your possessions.

Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfuiiy. The rules are technical, and a mistake
or inaction may harm you. if you file without an attorney, you are still responsible for knowing and

following all of the legal requirements

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the

necessary documents.

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

" '_J

Filed 03/29/19 Page 50 Of 58

 

 

 

Chapter12: Repayment plan for family
farmers or fishermen

 

$200 filing fee
+ $75 administrative fee
$275 total fee

Similar to chapter 13, chapter 12 permits family farmers
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid

 

Chapter13: Repayment plan for
individuals with regular
income

 

$235 filing fee
+ $75 administrative fee
$310 total fee

Chapter 13 is for individuals Who have regular income
and would like to pay all or part of their debts in
installments over a period of time and to discharge
some debts that are not paid You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2019 Best Case, LLC - www,bestcasetcom

Under chapter 13, you must file with the court a plan
to repay your creditors all or part of the money that
you owe theml usually using your future earnings if
the court approves your plan, the court will allow you
to repay your debts, as adjusted by the pian, within 3
years or 5 years, depending on your income and other
factors

After you make all the payments under your pian,
many of your debts are discharged The debts that are
not discharged and that you may still be responsible to
pay include:

domestic support obligations

most student ioans,

certain taxes,

debts for fraud or theft,

debts for fraud or defalcation while acting iri a
fiduciary capacity,

most criminal fines and restitution obligations

certain debts that are not listed in your
bankruptcy papers,

certain debts for acts that caused death or
personal injury, and

certain long-term secured debts

page 3

Best Case Bankruptcy

 

 

 

Case 19-14197 DOC1

 

Warning: Fiie Your Forms on Time

Section 521 (a)(‘i) of the Bankruptcy Code requires that
you promptly file detailed information about your
creditors assets, liabilities income, expenses and
general financial condition The court may dismiss your
bankruptcy case if you do not file this information within
the deadlines set by the Bankruptcy Code, the
Bankruptcy Rules, and the local ruies of the court

For more information about the documents and
their deadlines go to:
http://www.uscourts.gov/bkformsibankruptcy form

s.htrnl#p_rocedu re.

 

 

Bankruptcy crimes have serious consequences

if you knowingly and fraudulently conceal assets
or make a false oath or statement under penalty
of perjury-either orally or in writing_in
connection with a bankruptcy case, you may be
flned, imprisoned or both.

All information you supply in connection with a
bankruptcy case is subject to examination by the
Attorney Generai acting through the Offlce of the
U.S. Trustee, the Ofnce of the U.S. Attorneyl and
other offices and employees of the U.S.
Department of Justice.

Make sure the court has your mailing address

The bankruptcy court sends notices to the mailing
address you list on Voiuntary Petition for individuals
Filing for Bankruptcy (Ochial Form 101 ). To ensure
that you receive information about your case,
Bankruptcy Rule 4002 requires that you notify the court
of any changes in your address

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010) page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Filed 03/29/19 Page 51 Of 58

A married couple may file a bankruptcy case
together-called a joint case. if you file a joint case and
each spouse lists the same mailing address on the
bankruptcy petition, the bankruptcy court generally will
mail you and your spouse one copy of each noticel
unless you file a statement with the court asking that
each spouse receive separate copies

Understand which services you could receive from
credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency. 11 U.S.C. § 109(h). if you are filing ajoint
case, both spouses must receive the brienng. V\hth
limited exceptions, you must receive it within the 180
days before you nle your bankruptcy petition, This
briefing is usually conducted by telephone or on the
internet.

in addition, after filing a bankruptcy case, you generally
must complete a financial management instructional
course before you can receive a discharge. if you are
filing a joint case, both spouses must complete the
course.

You can obtain the list of agencies approved to provide
both the briefing and the instructional course from:
http://justice.gov/ust/eo/hapcpa/ccde/cc approved.htmi

in Alabama and North Caroiina, go to:
http://www.uscourts.gov/FederaiCourts/Bankruptcy/
BankruptcyResources/ApprovedCredit

AndDethounselors.aspx.
if you do not have access to a computer, the clerk of

the bankruptcy court may be able to help you obtain
the list.

Best Case Bankruptcy

 

 

 

 

Case 19-14197 DOC 1 Filed 03/29/19 Page 52 Of 58

United States Bankruptcy Court
District of Maryland

 

Case No.

In re EBONY SHAWN|TA PARR|S
Debtor(s) Chapter 7

VERIFICATION OF CREDITOR MATRlX

The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge

down >luirll tro @Me)

Date: March 26, 2019
EBONY lSHAWN A PARR|S
Signature of Deb or

m 5`“~ "`?
552 il
't*'~ ’ ’J
;.;;f

{l/»\./‘.\"

 

Best Case Bankruptcy

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

 

 

Case 19-14197 DOC 1 Filed 03/29/19

Afni
404 Brock Drive
Bloomington, IL 61702

American Medical Collection Agency
4 Westchester Plaza, Bldg 4
Elmsford, NY 10523

Brian A. Blitz
8726 Town.And County Blvd
Ellicott City, MD 21043

CAPITAL ONE
15000 CAPITAL ONE DRIVE
Henrico, VA 23238

Capital One Auto
E>O BOX 259407
Plano, TX 75025

CAPITAL ONE BANK (USA)
4851 COX RD
Glen Allen, VA 23060

CAPITAL ONE BANK (USA)
4851 COX RD
Glen Allen, VA 23060

CBCS
P O BOX 275
KY 4000O

CELTIC BANK
P O BOX 4499
Beaverton, OR 97076

Page 53 of 58

 

 

Case 19-14197 DOC 1 Filed 03/29/19

CENTRAL COLLECTION UNIT
300 WEST PRESTON STREET
ROOM 500

Baltimore, MD 21201

CENTRAL COLLECTION UNIT
300 WEST PRESTON STREET
ROOM 500

Baltimore, MD 21201

CENTRAL COLLECTION UNIT
300 WEST PRESTON STREET
ROOM 500

Baltimore, MD 21201

CENTRAL CREDIT SERVICES
9550 REGENCY SQ
Jacksonville, FL 32225

CENTRAL CREDIT SERVICES
9550 REGENCY SQ
Jacksonville, FL 32225

COMPTROLLER OF MARYLAND
110 CARROLL STREET
Annapolis, MD 21411

Credit Collection
16 Distributor Drive, Ste 1
Morgantown, WV 26501

DEPARTMENT OF LABOR LICENSING
1100 N EUTAW STREET, RM 401
BALTIMORE, MD 21201

Diversified Consultants
P O Box 551268
Jacksonville, FL 32255

Page 54 of 58

 

 

 

Case 19-14197 DOC 1 Filed 03/29/19

EOS
P O BOX 806
Norwell, MA 02061-0806

ERC
P O BOX 57547
Jacksonville, FL 32241

FED LOAN SERVICING
PO BOX 60610
Harrisburg, PA 17106

FED LOAN SERVICING
PO BOX 60610
Harrisburg, PA 17106

FIRST PREMIER BANK
3820 N LOUISE AVE
Sioux Falls, SD 57107

FIRST PREMIER BANK
3820 N LOUISE AVE
Sioux Falls, SD 57107

GEICO
ONE GEICO PLAZA
Bethesda, MD 20811-0001

Jefferson Capital Sysems
16 MCLeland Rd
St. Cloud, MN 56303

Jefferson Capital Sysems
16 McLeland Rd
St. Cloud, MN 56303

Page 55 of 58

 

    

  

Case 19-14197 DOC 1 Filed 03/29/19

KATZ EYE
P O BOX 75388
Baltimore, MD 21275

Mecu
7 East Redwood Street
Baltimore, MD 21202

Mercy Health Services
P O BOX 3475
Toledo, OH 43607

motor Vehicle administartion
6601 ritchie highway, ne
Glen Burnie, MD 21062

NCC
P O BOX 9156
Alexandria, VA 22304-0156

NELNET
3015 S PARKER RD
Denver, CO 80201-1649

NELNET
3015 S PARKER RD
Denver, CO 80201-1649

Nordstom
P O BOX 13589
Scottsdale, AZ 85267

OPP LOAN

130 E RANDOLPH STREET
SUITE 3400

Chicago, IL 60601

Page 56 of 58

 

Case 19-14197 DOC 1 Filed 03/29/19

OPPORTUNITY FINANCIAL
1 1 E ADAMS

SUITE 501

Chicago, IL 60603

PROGRESSIVE LEASING
256 W DATA DRIVE
Draper, UT 84020

QUEST DIAGNOSTICS
PO BOX 7302
Hollister, MO 65673-7302

RADIUS
P O BOX 390846
Minneapolis, MN 55439

rgS financial
P O BOX 6559
Englewood, CO 80155

RIGHTTIME MEDICAL CARE
P O BOX 6390
Annapolis, MD 21401

SOUTHWEST CREDIT
4120 INTERNATIONAL PKWY STE 1100
Carrollton, TX 75007~1958

Sprint
P.O. BOX 172408
Denver, CO 80217-2408

SUN TRUCT BANK
P O BOX 26150
Richmond, VA 23260

Page 57 of 58

 

 

 

Case 19-14197 DOC 1 Filed 03/29/19 Page 58 Of 58

VERIZON
PO BOX 15124
Albany, NY 12212-5124

